DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho(US20210108757).
[claim 18] Ho teaches a swivel coupling device comprising a housing(10) having an inner circumference, a member(40) inserted in the housing and having first(42) and second(41) slots, a switch(50) coupled to the housing and sliding between three positions, a first position(fig 9) inserting a first pin(27) into the first slot to rotationally couple the member to the housing, a second position(fig 8) inserting a second pin(25) into the second slot to rotationally coupe the member to the housing and the third position(between the first and second positions, where protrusions 52,53 are spaced from 20,21) removing the first and second pins from the first and second slots for withdrawal of the member from the housing. 

[claim 20] wherein the second slot provides substantially 180 degrees of rotation of the member and housing(fig 3, para[0028]).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho(US20210108757) in view of Glickstein et al(US10851938).
[claim 1] Ho teaches a display support comprising an anchor(9) a display support(8) terminating at one end with a display(80), a swivel arm(9) configured to couple at a first end to the anchor and at a second end to the display support, and a first swivel coupling device(40,50,10) rotationally coupling the swivel arm to the display support, wherein the swivel coupling device comprises a member(40) inserted 
[claim 2] when arranged as detailed above, Ho in view of Glickstein teach that the first and second swivel coupling devices couple at opposing ends of the swivel arm, the housing couple at the swivel arm(fig 1 of Ho), Ho however does not teach that the first and second swivel housings couple at the anchor and display support respectively. It would have been obvious to one of ordinary skill in the art as of the effective filing date to reverse the locations of the housing and members of the first and second swivel coupling devices such that the housings were coupled with the anchor and display support as a matter of obvious design choice, as this arrangement would be the obvious functional equivalent of the arrangement taught by Ho. 
[claim 3] wherein the first and second swivel coupling devices comprise the first swivel coupling device housing and the second swivel coupling device housing couple at opposing ends of the swivel arm(when arranged as detailed above with respect to claim 1), the first swivel coupling device member couples at the anchor and the second swivel coupling device member couples at the display support. 
[claim 4] wherein the first shape comprises a ring of 360 degrees(fig 3). 
[claim 5] Ho in view of Glickstein teaches a device as detailed above, however Ho does not teach a stop in the first shape to stop rotation of the member relative to the housing at substantially 360 degrees. Glickstein teaches a similar swivel coupling with an adjustable stop member(715 on 700) to define the range of rotation of the swivel coupling device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a stop in the first shape to define a range of motion of the swivel coupling at substantially 360 degrees, as this would merely be using known elements for their known functions. 
[claim 6] wherein the second shape comprises a ring of 180 degrees(fig 3). 

[claim 10] Ho in view of Glickstein further teach a method of coupling a display support swivel arm(9)  comprising inserting a first housing(10) over a first member(40) to rotationally couple the swivel arm to an anchor(when arranged as detailed above with respect to claim 1), sliding a first switch(50) exposed at the anchor to align an extension(52,53) of the switch disposed in an interior of the anchor with a first pin(27) to insert the first pin from the housing into a first slot(42) of the first member, the first pin engaging the swivel arm and anchor to lock the swivel arm on the anchor(fig 9, para[0030]) and rotating the swivel arm relative to the anchor with a motion defined by a first shape of the first slot. 
[claim 11] further comprising sliding the first switch to misalign the extension of the switch and the first pin to remove the first pin from the first slot and to align the extension of the switch and a second pin(25) to insert the second pin from the first housing into a second slot(41, fig 8) of the first member, the second pin engaging the swivel arm and anchor to lock the swivel arm on the anchor, and rotating the swivel arm relative to the anchor with a motion defined by a second shape of the second slot. 
[claim 12] further comprising sliding the first switch to misalign the extension of the switch with both the first pin and the second pin to remove the second pin from the second slot, and withdrawing the member out of the housing(when in third positon detailed above). 
[claim 13] further comprising inserting a second housing(10) over a second member(40) to rotationally couple the swivel arm(9) to a display support(8), sliding a second switch(50) to insert a first pin(27) of the second housing from the second housing into a first slot(42) of the second member, the first pin(fig 9) of the second housing engaging the swivel arm and display support to lock the swivel arm on the display support, and rotating the swivel arm relative to the display support with a motion defined by a first shape of the first slot of the second member(para[0030]). 

[claim 15] further comprising sliding the second switch to remove the second pin of the second member from the second slot and withdrawing the second member out of the second housing(when in third positon detailed above). 
[claim 16] wherein the shape of the first slot provides substantially 360 degrees of rotation, and the shape of the second slot provides substantially 180 degrees of rotation(fig 3). 
[claim 17] wherein the first and second members rotate about parallel axes. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Glickstein as applied to claim 1, and further in view of Rosen(US5611513).
	Ho in view of Glickstein teach a display support as detailed above where the first pin(27) is biased towards the switch by a first spring(21) and the second pin(25) is biased towards the switch by a second spring(20), where the switch is a rotating control sleeve(50) where the first positon aligns the sleeve and the first pin(fig 9) and the second position aligns the sleeve and the second pin(fig 8) and the third position misaligns the sleeve from the first and second pins. Neither Ho nor Glickstein however teach the use of a sliding push button. Rosen teaches a similar display support with a swivel coupling device using a sliding push button(80). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use any known actuator, such as a sliding push button as taught by Rosen, to . 

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. Applicant argues that Ho(US2021/0108757) does not teach a sliding switch as recited in the claims, and further argues that the identified switch of Ho, control sleeve(50), rotates to move the first and second pins. While it is true the control sleeve or switch of Ho rotates to change positons, it also slides(i.e. moves smoothly along a surface) between the various positions. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632